                                                                          1
                                                                          2
                                                                          3
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                          5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   ABEL FATAH ELLAWENDY,                                    No. C 19-5475 WHA (PR)
                                                                          8                    Plaintiff,                              ORDER OF DISMISSAL
                                                                          9        v.
                                                                         10   STEVE BENAL; COMMANDER
                                                                              BASS; COMMANDER BIER
                                                                         11
United States District Court




                                                                                               Defendants.
                                                                                                                       /
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                                                                           INTRODUCTION
                                                                         14
                                                                                        Plaintiff filed this pro se complaint under 42 U.S.C. § 1983 against officials at the
                                                                         15
                                                                              Monterey County Jail, where he was formerly incarcerated. For the reasons discussed below,
                                                                         16
                                                                              the complaint is DISMISSED for failure to state a cognizable claim for relief. Leave to proceed
                                                                         17
                                                                              in forma pauperis is granted in a separate order.
                                                                         18
                                                                                                                             ANALYSIS
                                                                         19
                                                                              A.        STANDARD OF REVIEW
                                                                         20
                                                                                        Federal courts must engage in a preliminary screening of cases in which a plaintiff seeks
                                                                         21
                                                                              to proceed in forma pauperis (“IFP”). 28 U.S.C. § 1915(e). In its review the court must dismiss
                                                                         22
                                                                              any claims which are frivolous, malicious, fail to state a claim upon which relief may be
                                                                         23
                                                                              granted, or seek monetary relief from a defendant who is immune from such relief. Id. at §
                                                                         24
                                                                              1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police
                                                                         25
                                                                              Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
                                                                         26
                                                                                        Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                         27
                                                                              claim showing that the pleader is entitled to relief." “Specific facts are not necessary; the
                                                                         28
                                                                              statement need only ‘“give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          1   upon which it rests.”’” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          2   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          3   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          4   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                          5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                          6   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
                                                                          7   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                          8   at 1974.
                                                                          9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                                                         10   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         11   that the alleged deprivation was committed by a person acting under the color of state law.
United States District Court
                               For the Northern District of California




                                                                         12   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         13   B.      LEGAL CLAIMS
                                                                         14           Plaintiff claims that while at the Monterey County Jail, he was not given meals or the
                                                                         15   opportunity to participate in services that are required to properly practice his religion. He
                                                                         16   seeks injunctive relief, specifically that jail officials provide inmates with the meals and
                                                                         17   services that are necessary to properly observe their religion. As plaintiff is no longer at the
                                                                         18   jail, any injunction to alter practices at the jail would not affect him or his constitutional right to
                                                                         19   practice his religion. Accordingly, his claims for injunctive relief must be dismissed as moot.
                                                                         20   He does not seek damages.
                                                                         21                                             CONCLUSION
                                                                         22           For the reasons set out above, this case is DISMISSED. The clerk shall enter judgment
                                                                         23   and close the file.
                                                                         24           IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: November 5          , 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                         27                                                           UNITED STATES DISTRICT JUDGE
                                                                         28
                                                                                                                                 2
